In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Bambrick, J.), entered February 19, 1985, which, upon a jury verdict, failed to award the plaintiff Irma Maldonado damages for loss of services and was in favor of the plaintiff Luis Maldonado and against the defendants in the principal amount of only $8,500.
Judgment modified, on the facts and as a matter of discretion, by adding thereto a provision severing Irma Maldonado’s cause of action to recover damages for loss of services and granting a new trial with respect thereto unless the defendants shall serve and file in the office of the Clerk of the Supreme Court, Queens County, a written stipulation consenting to award Irma Maldonado the principal sum of $2,000 for loss of services and to the entry of an amended judgment accordingly. As so modified, judgment affirmed, with one bill of costs to the plaintiffs. The defendants’ time to serve and file a stipulation is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. In the event the defendants so stipulate, then the judgment, as so amended, is affirmed, without costs or disbursements.
The verdict in favor of the plaintiff Luis Maldonado for his personal injuries will not be set aside as inadequate due to the conflicting medical evidence (see, Grimaldi v Finch, 99 AD2d 920). However, the jury’s decision to deny the plaintiff Irma Maldonado any recovery for loss of services is contrary to a fair interpretation of the undisputed evidence (see, Casse v Harlem Paper Prods. Corp., 84 AD2d 742, appeal dismissed 55 NY2d 974). Thompson, J. P., Bracken, Rubin and Fiber, JJ., concur.